Citation Nr: 0507491	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Witchita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of treatment at a Department of Veterans 
Affairs medical facility with LSD-25 on October 10, 1967.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION


The veteran served on active duty from May 1953 to April 
1955.

In October 1996, the Board of Veterans Appeals (Board) denied 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by 
the Department of Veterans Affairs in 1967.  He appealed this 
decision to the Court of Appeals for Veterans Claims 
(hereinafter "the Court"); the Court upheld the decision of 
the Board in a decision rendered on July 21, 1998.  The 
United States Court of Appeals for the Federal Circuit 
affirmed the decision of the Court in a decision rendered in 
August 1999.

In November 1999, the veteran submitted an application to 
reopen his claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the 
Department of Veterans Affairs in 1967.  This was denied by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in a December 1999 rating decision 
and the veteran appealed this determination to the Board.  

In May 2001 the Board issued a decision which found that the 
veteran had not presented new and material evidence with 
which to reopen his claim.  The veteran appealed this 
decision to the Court.  In May 2002 a Joint Motion for Remand 
was entered, which requested that the Board's May 2001 
decision be vacated and returned to the Board, based upon the 
argument that the Board's decision had not been supported by 
an adequate assessment of the evidence of record.  

In January 2003 the Board determined that evidence was 
submitted which was new and material to the veteran's claim 
of entitlement to VA compensation pursuant to 38 U.S.C. § 
1151 for residuals of VA treatment with LSD-25 in 1967.

In June 2003, the Board requested an independent medical 
examination (IME) of the medical evidence of record to 
determine if it was at least as likely as not that the 
veteran's current disability was the result of treatment with 
LSD-25 by the VA in 1967.  The IME was received in July 2003.

In December 2003, the Board remanded the claim for the RO to 
ensure that all notice and duty-to-assist provisions of the 
Veterans Claims Assistance Act (VCAA) had been complied with 
and requested the RO provide a de novo review on the merits 
of the veteran's claim to entitlement to compensation under 
the provisions of 38 U.S.C. § 1151.

In August 2004, the RO issued a supplemental statement of the 
case (SSOC) to the veteran, informing him that his claim was 
denied on the merits.  The claim was subsequently returned to 
the Board for adjudication.


FINDINGS OF FACT


1.  Prior to hospitalization in October 1967, the veteran had 
a longstanding history of psychiatric disability requiring 
treatment.

2.  During hospitalization in 1967, the veteran was 
administered LSD-25; a psychotic reaction was not evidenced 
during hospitalization or within years of its administration.

3.  The psychiatric symptomatology described during the post 
1967 hospitalization reflects continuing manifestations of 
the pre-existing psychiatric disorder and does not 
demonstrate an increase in pathology.

4.  A preponderance of the evidence is against the conclusion 
that the veteran's psychological disorder was caused by VA 
hospital care, medical or surgical treatment, or examination.

5.  A preponderance of the evidence is against the conclusion 
that the proximate cause of the veteran's psychological 
disorder was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.


CONCLUSION OF LAW


The veteran did not suffer injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment at a Veterans Administration medical facility 
within the meaning of the governing law and regulations.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The pertinent evidence of record included the report of a 
1962 period of VA hospitalization.  This showed that the 
veteran had been brought to the hospital by a member of 
Alcoholics Anonymous; his history reflected that he had been 
an alcoholic for two years.  The objective examination showed 
tremulousness and the diagnosis was acute and chronic 
alcoholism.  He was re-admitted to a VA facility in December 
1963, at which time he was treated for a duodenal ulcer.  He 
noted that he was worried about having lost a good job 8 
months previously and that he was concerned about the 
financial status of his wife and young children.  He seemed 
to be troubled and could not relax.  In March 1964, he was 
again hospitalized at a VA facility.  A psychosomatic 
consultation found that he had severe anxiety with 
depression; feelings of self-depreciation, inadequacy and 
discouragement; compulsive behaviors; and an extremely low 
tolerance when stressed.  The diagnosis was chronic and 
severe anxiety reaction.  A September 1964 statement from a 
private physician noted that the veteran had been treated on 
one occasion in November 1955 for complaints of abdominal 
pains.

In conjunction with an April 1964 claim for service 
connection for nervous and ulcer conditions, the veteran 
submitted several lay statements.  These indicated that the 
veteran had begun to experience nervous problems in 1955.  
Service connection for a psychiatric disorder was denied by a 
rating action issued in May 1964.

The veteran was then hospitalized at a VA facility from March 
to June 1966.  His chief complaints included feelings of pins 
and needles in the right hand, right thigh and right leg, 
right side of the tongue, pain about the elbow and an 
increasing fear that he was losing his mind.  He could 
provide no clear information as to when the symptoms had 
begun.  He stated that he had been brought in previously in 
order to sober up; however, he denied that he was drunk.  
Rather, he indicated that he had been very nervous and that 
he had had a few drinks due to his sickness.  He commented 
that he had become irritable towards his wife and children, 
that he had memory lapses and that he had felt sadder over 
the past year for no apparent reason.  His wife stated that 
things at home were fine and that everything would be better 
if the veteran just did not drink so much.

During the examination, the examiner noted the odor of 
alcohol on the veteran's breath.  The veteran engaged in 
denial and his mood was of dejection and sadness.  He was 
very worried about how he would provide for his family.  His 
physical complaints resolved with the use of traction and 
various forms of physiotherapy; however, he was still tense 
and anxious.  The diagnoses included reactive depression with 
severe anxiety, mild hysterical features and excessive use of 
denial, with a predisposition to a borderline personality, 
inadequate personality and a dull, normal intelligence level.  
In August 1967, a psychophysiologic reaction of the 
gastrointestinal tract was diagnosed.

In September 1967, the veteran was admitted to a VA facility, 
at which time he complained of a lot of acid in the stomach; 
he was also very nervous and restless.  On October 5, 1967, 
he signed a consent form, agreeing to participate in the 
investigational use of and treatment with LSD-25.  The 
veteran acknowledged that the treatment was investigational, 
and he acknowledged the risks involved.  The possibility of 
complications was explained to him.  It was also noted that 
the veteran acknowledged that no promises had been made to 
him as to the possible
results of the treatment.  On October 10, 1967, he was given 
one oral dose of LSD.  He described himself as feeling drunk 
but indicated that his thinking was good.  He then signed out 
of the hospital against medical advice on October 15, 1967 
because one of his children had the flu.  On October 23, 
1967, his progress was noted on a VA Form 10-2943; this noted 
normal social behavior.  It was again stated that he had 
signed out against medical advice.

The veteran was re-admitted to a VA facility in December 
1967.  He complained of increased nervous tension and was 
depressed.  He discussed the possibility of additional LSD 
treatment with his therapist; however, he was discharged 
because he had not returned from a pass.  The hospitalization 
summary indicated that the veteran had had one LSD dose in 
October 1967.  The diagnosis was inadequate personality 
manifested by failure to make satisfactory vocational or 
interpersonal adjustment.

The veteran was admitted to a VA facility for alcoholic 
detoxification from February to March 1968.  From the day he 
was admitted he denied having an alcohol problem and he 
eloped from the hospital two weeks later.  In 1969, he was 
diagnosed with an active, small, recurrent duodenal ulcer and 
with schizophrenic reaction (by records).  A May 1969 
vocational rehabilitation examination also diagnosed chronic 
undifferentiated schizophrenic reaction.

The veteran was hospitalized by the VA in May 1972 for 
complaints of extreme nervousness for the past 6 months.  His 
problems seemed to be consistent with his unstable emotional 
status and with anxiety with depression.  The diagnoses were 
recurrent peptic ulcer disease, anxiety neurosis and chronic 
alcoholism.  In February 1974, he was re-admitted for a long 
history of nervousness and anxiety.  The diagnosis was adult 
situational reaction with associated severe anxiety.

The veteran was interviewed by the VA social work service in 
January 1975.  During the interview, he was tremulous, unable 
to remember things and generally depressed.  Again, he was 
noted to express self-depreciation and feelings of 
inadequacy.  He was subsequently diagnosed with an anxiety 
neurosis during a January to February 1975 hospitalization 
and with a chronic duodenal ulcer and adult situational 
reaction following an August 1975 hospitalization.

A March 1975 statement from the veteran's wife indicated that 
the veteran had had stomach trouble and nervousness since 
1954.  She stated that he had taken medications for his 
stomach and nerves and that he was constantly worried about 
financial concerns and his children.  Additional statements 
submitted at this time also noted that the veteran had had 
nervousness and stomach complaints as early as 1955.  A 
February to March 1976 VA hospitalization diagnosed the 
veteran as suffering from an ulcer disorder and chronic 
anxiety reaction.  In April 1978 an electroencephalogram 
(EEG) was performed which showed a left hemisphere disorder 
of maximum intensity in the left posterior frontal temporal 
region.  In March 1981, he complained of headaches followed 
by a visual distortion, which occurred 2 to 3 times per day.  
He was diagnosed with an organic brain syndrome and a 
questionable temporal disorder, probably with cerebral 
cortical atrophy.

A VA staff psychiatrist offered an opinion in August 1983 
that the veteran had a severe anxiety disorder, a long 
chaotic social adjustment, pan-anxiety, a passive-dependent 
relationship with his spouse and severe somatization 
suggesting the presence of a personality disorder and a 
generalized anxiety disorder.  The opinion also noted that 
there are several perceptual changes that occur after the use 
of LSD-these included an increase in visual imagery, depth 
perception, the intensification of odors and tastes and 
difficulties with the perception of time.  However, the 
veteran had reported none of these after his single dose of 
LSD.  The above-noted abnormal EEGs were felt by the examiner 
to possibly show the presence of a brain hemisphere 
disturbance, which could be responsible for the veteran's 
visual disturbance and other complaints.  It was opined that 
there were no long-term effects of LSD in the veteran's case 
and that there was no disruption in the existing personality 
leading to a psychotic state.  He had been fired from jobs 
prior to his dose of LSD.  It was concluded that the LSD 
treatment in 1967 "did not cause the veteran's injury or 
aggravation of his existing psychiatric problem.  His 
unemployability has no relation to the LSD-25 treatment he 
received."


The veteran also submitted some excerpts from an American 
Medical Association publication entitled Psychoactive Drugs.  
The publication indicated that psychedelic drugs such as LSD 
usually cause hallucinations; that long-term side effects may 
cause irresponsible behavior; and that a single use may 
result in long-term psychological upset.  In January 1985, a 
private physician, H.D.A, M.D., following a review of the 
record, stated that the progression of neuropsychiatric 
disorder in this medical record from anxiety and depression 
related to alcohol abuse to organic brain syndrome, temporal 
lobe disorder, and schizophrenia following exposure to LSD is 
strongly suggestive of a post-LSD syndrome.

He also commented that the record implied that the veteran 
suffered from a post-LSD psychotic and perceptual disorder, 
both of which were likely to follow the use of a drug like 
LSD.  However, any clear diagnosis would require additional 
neuropsychological testing.

In February 1985, R.E.S., Ph.D, provided a statement to an 
attorney representing the veteran in a claim under the 
Federal Torts Claims Act.  This referred to the veteran's 
belief that the psychotic nature of his depression was 
related to the LSD treatment he received at VA.  It was 
stated that, given the veteran's limited education, lack of 
psychological mindedness, inability to be reflective, and 
poor conceptualization skills, he was too "primitive" to 
have received any benefit from LSD treatment.

B.D.T., M.D., indicated that she had examined the veteran but 
admitted that there had been no records for her to review and 
that her information came from what the veteran told her at 
the time of the interview.  He reported suffering from 
headaches, visual distortions and sleep problems; he also 
referred to a history of depression.  He commented that he 
had only been a moderate beer drinker, which he quit in 1970.  
It was opined that the veteran's headaches and visual 
problems might have been some kind of seizure disorder.  The 
veteran related these conditions to his VA LSD treatment.

In May 1985, R.E.S. conducted numerous psychological tests, 
following which he concluded that the veteran's diagnosis was 
major depression, psychotic in nature, which was likely to be 
long-standing.  The tests also suggested that the depression 
had become ego-syntonic, that there was a psychophysiologic 
reaction, and that he had an inadequate personality disorder.

Dr. H.D.A., after reviewing the veteran's record and after 
reading a paper relative to the apparent use of LSD for the 
treatment of alcoholism at the Topeka VA medical center in 
1967, offered his opinion that the dosage that was most 
likely given to the veteran was too high, approximately 5-10 
times the amount necessary to induce a toxic psychosis.  He 
stated his agreement with the diagnoses of a duodenal ulcer 
and a personality disorder, variously diagnosed as an 
inadequate or passive aggressive type.  However, he believed 
that the diagnosis of alcohol abuse was much less clear.  It 
was admitted that excessive use of alcohol could result in 
peptic ulcer disease and that many people suffering from 
emotional difficulties self-medicate with alcohol.  Despite 
this, the physician opined that it was likely that the 
veteran suffered from a progressive disorder of the central 
nervous system, which was probably related to his LSD 
exposure.  It was stated that the veteran had one post-LSD 
disorder, namely a chronic visual disorder.  This disorder 
had worsened his already existing anxiety, depression, and 
feelings of emotional inadequacy.  He also noted that the 
development of temporal lobe epilepsy in LSD users was not 
uncommon.

In June 1986, a VA Director of Neurology Service noted that 
there was no real evidence of record that the veteran had 
epilepsy.  There was no clinical history of seizures and the 
EEG findings were of uncertain significance.  Therefore, the 
question of whether any seizure disorder was related to LSD 
exposure was rendered moot, since there was no indication he 
had seizures.

On June 25, 1986, the Director, VA Mental Health and 
Behavioral Sciences Service, opined that the veteran's 
clinical records showed no causal relationship between his 
LSD treatment on October 11, 1967 and the veteran's current 
disabilities.  It was noted that prior to the LSD treatment, 
the veteran had been admitted for the treatment of peptic 
ulcer disease, alcoholism, and complaints of nervousness.  On 
each of these occasions, he left the hospital against medical 
advice.  It was also noted that prior to this treatment he 
had noted that he had had
days when he could not work due to his "nerves" and trouble 
concentrating.  It was concluded that there was no evidence 
to indicate that the LSD treatment had decreased his ability 
to hold a job or had resulted in the development of a 
progressive disorder of the central nervous system (i.e., 
temporal lobe epilepsy).  The suggested diagnoses were 
chronic atypical anxiety disorder, with history of increased 
autonomic activity; apprehensive expectation; depression; 
symptomatic alcohol abuse; and marginal adjustment to social 
and occupational requirements.

In 1987, the veteran submitted several statements from his 
wife and children.  These indicated that the veteran had not 
had problems prior to the LSD treatment.

A February 1994 EEG report found fast activity over the 
anterior regions, spreading posteriorly.  This was thought to 
be possibly related to the pharmacological effects of 
medication.

The veteran was examined by VA in April 1994.  This report 
referred to his medical treatment both before and after 1967; 
it was noted that there was no indication of preexisting 
psychiatric symptoms.  The veteran stated that his LSD 
experience had been serious and that he had never recovered 
from it.  The diagnosis was post-hallucinogen perception 
disorder secondary to alleged controlled experimental use of 
LSD in medical treatment in 1968.

A short article from The American Medical Association Home 
Medical Encyclopedia was submitted.  This indicated that LSD 
has no medical role, that it can produce what was described 
as "bad trips," that there might be flashbacks, and that, 
while there is no indication that it results in psychosis, it 
may act as a trigger in those predisposed to mental illness.

The veteran testified at a personal hearing at the RO in 
October 1994.  At that time, he stated that he had been 
administered three doses of LSD in 1967. He indicated that he 
currently suffered from nervousness and he stated that he 
would have flashbacks, and heard loud noises.  His wife 
indicated that he had undergone personality changes since the 
LSD treatment, that he had become irritable and had memory 
troubles.
In November 1994, the Chief of Staff of the Wichita VA 
Medical Center reviewed the entire claims folder and stated 
that the record made it quite clear that the veteran had not 
suffered any injury from the use of LSD.  Although he had 
received one dose of LSD in 1967, this did not result in a 
psychosis.  It was noted that the veteran had had anxiety and 
chronic alcoholism prior to the LSD treatment and that he 
currently suffered from severe depression and anxiety; 
however, these conditions were not related to the LSD 
treatment.  There was no disability documented in the file 
that could have been caused by the administration of LSD.  
While there was a suggestion of the presence of an organic 
brain disorder in 1981, there was no evidence to suggest that 
LSD use results in organic brain damage.  There was, on the 
other hand, substantial evidence that alcohol abuse, which 
the veteran engaged in for many years, can cause organic 
brain damage.  The conclusion was there was no negligence on 
the part of VA.

Another EEG was performed in June 1995.  This showed fast 
activity over the anterior regions, spreading posteriorly.  
This might have been due to the pharmacological effect of 
medication.

The veteran testified at a personal hearing in November 1995.  
He expressed his belief that all references to alcoholism had 
been expunged from his record and that VA had determined that 
he was not an alcoholic.  Again, he and his spouse testified 
that his disabilities were related to the use of LSD in 1967.

The veteran was then examined in July 1996.  His subjective 
sensory complaints were noted, which included visual 
distortions, neuritic pains in the head accompanied by 
impaired concentration, memory lapses and disorientation.  
The diagnosis was organic personality syndrome (personality 
changes due to medical condition).

The evidence submitted subsequent to the October 1996 Board 
decision included VA outpatient treatment records developed 
between November 1999 and August 2002.  The treatment notes 
reflected the veteran's continuing treatment for various 
neurological complaints (visual disturbances, noises seeming 
louder and lights brighter), which he related to his 1967 LSD 
treatment.  He also complained of flashbacks.  The diagnosis 
in these records was hallucinogen persisting perception 
disorder.

The veteran underwent VA neurological testing in June 2002.  
He complained of difficulty with visual/spatial processing, 
which suggested possible non-dominant (right) hemisphere 
involvement.  He also displayed a mild level of depression.  
The examiner stated that the neuropsychological research 
involving LSD has shown evidence of deficits in visual 
abstraction and concept formation, an area that was also a 
weakness for the veteran.  However, it was noted that these 
studies have generally involved recreational users who were 
often using multiple drugs, as well.  The examiner was not 
aware of cognitive research that had studied a single massive 
dose of LSD, although the patient's symptoms and current 
cognitive findings appeared to be within expectation with 
known LSD side effects.

In August 2002, the veteran's treating VA physician, a staff 
psychiatrist, reviewed the records back to the 1960's.  These 
showed treatment for anxiety, depression, alcohol abuse and 
various gastric complaints.  It was noted that the veteran 
had not had any hallucinations prior to the LSD treatment; 
however, subsequent to this treatment he had recurrent 
perception distortions and hallucinations.  The examiner then 
opined "[t]his patient has not consumed alcohol in years and 
while he continues to have some symptoms of anxiety and 
depression, his principle diagnosis is hallucinogen 
persisting perception disorder which was directly caused by 
LSD treatment in October 1967 at this facility." 

In January 2003, the RO issued a deferred rating decision 
that indicated the veteran had been given an additional 60 
days to submit evidence in support of his claim.  The claim 
was then returned to the Board.

In June 2003, the Board requested an independent medical 
examination (IME) to determine whether it was at least as 
likely as not that the veteran had a current disability that 
was the result of treatment with LSD-25 by the VA in 1967.

In July 2003 the Board received the IME from E.M.K., M.D., 
Ph.D.  The examiner stated that the veteran had an extensive 
history of anxiety, depression, what
appeared to be alcohol dependence and chronic medical illness 
associated with chronic alcohol dependence (peptic ulcer 
disease).  The veteran demonstrated significant denial of his 
alcoholism according to records within the claims folder.  
Clinicians associated with the veteran's care did not provide 
adequate history of current alcohol use for the multiple 
admissions citing alcoholism as a diagnosis.  However, the 
symptom descriptions, response to benzodiazepine treatment, 
comment from the veteran's wife regarding his drinking, the 
chronic peptic ulcer disease and the "nervousness" could 
all be evidence for alcohol dependence with limited insight 
on the part of the veteran.

The examiner stated it was also likely that the veteran 
suffered with co-morbid anxiety or depression as well as 
characterologic deficits related to a personality disorder.  
Additionally, while other explanations for the constellation 
of symptoms and illnesses described were possible, they would 
not be as high on a differential diagnosis.

In 1967, the veteran voluntarily entered a research study 
where he received one dose of LSD-25 (the amount given in 
that dose was not stated).  The examiner opined that there 
was no indication that he had an unusual response to the drug 
or that any significant adverse events occurred at the time 
of administration.  The examiner indicated that the reason 
for administration of chloropromazine was completely unclear 
and impossible to ascertain the condition of the veteran at 
the time of administration from the record.  

With regard to Hallucinogen Persisting Perception Disorder 
(HPPD) the examiner found that there was no complaint offered 
by the veteran in any interaction with the VA that could 
indicate the presence of HPPD related to LSD-25 ingestion 
prior to 1980 when complaints of visual disturbances and 
headaches became prominent.  There was description of 
medical/psychiatric illness, disability and continued 
problems with employment throughout the veteran's experience 
in the VA system that apparently began in the early 1960s and 
did not appear to change significantly after 1967, but rather 
was a chronic and ongoing issue.


The examiner opined that when the veteran was diagnosed with 
an Organic Brain Syndrome with mention of cortical atrophy in 
1981, although the etiology was not clear, one possibility 
was that it resulted from chronic alcohol abuse.  Although 
the contribution of LSD-25 could not be ruled out, the 
examiner did not find it to be a primary consideration.

The examiner stated that the lack of a temporal association 
of the symptoms attributed to LSD-25 ingestion with that same 
even lead one to doubt whether the claimed disability is a 
result of the LSD-25 ingestion, particularly in light of the 
many psychiatric and medical problems existing prior to 1967.  
A recent review of relevant literature ("Hallucinogen 
persisting perception disorder: what do we know after 50 
years?") indicated that other substances (including alcohol) 
had been associated with symptoms that had been attributed to 
HPPD, further clouding the ability to attribute the symptoms 
and disability to the administration of the hallucinogenic 
agent, LSD-25.  The examiner concluded that it was possible 
that LSD-25 contributed in some way to the veteran's 
disability, but that the likelihood of such an event was less 
than 50 percent.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated May 2004, the RO 
issued a letter informing the veteran of the elements 
necessary to establish entitlement to compensation under 38 
U.S.C. § 1151.  Specifically, the letter stated that when it 
is determined there is additional disability resulting from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
under § 1151 is awarded.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  Letters dated May 2002 and May 2004 
informed the veteran that the VA would make reasonable 
efforts to assist him in obtaining medical records, 
employment records or records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2002 letter requested that the veteran 
provide any additional information (not already in the 
record) to assist him, to include the names of the people, 
agencies or companies who have relevant records, their 
addresses, time frame covered by the records and the 
conditions for which he was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his psychiatric disorder.  There are 
no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert at 54.
Relevant Laws and Regulations

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed. 2d. 462 (1994), in which the 
Supreme Court held that the VA's interpretation of 
38 U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701 (3)(A) of this title, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See VAOPGCPREC 7-03 (Nov. 19, 2003).  
In this case, the veteran filed his § 1151 claim to reopen 
with new and material evidence in December 1999.  
Accordingly, the post October 1, 1997 version of the law and 
regulation must be applied.  See VAOPGCPREC 40-97 [all 
Section 1151 claims which were filed after October 1, 1997, 
must be adjudicated under he statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of the VA].

Discussion

The veteran contends that his claimed psychiatric disorder 
resulted from the administration of LSD-25 by the Department 
of Veterans Affairs in 1967.  The veteran thus seeks 
compensation for his psychiatric disorder under the 
provisions of 38 U.S.C.A. § 1151.

To briefly summarize, current law provides that VA 
compensation benefits shall be awarded for additional 
disability caused by VA medical treatment where the proximate 
cause of the disability or death was either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

It should be noted that the laws and regulations applicable 
to the veteran's claim have changed since his original claim 
was filed.  However, as will be explained below, the 
preponderance of the evidence establishes that no disability 
was incurred as a result of the veteran's treatment with LSD 
in October 1967.  Therefore, regardless of which lawsa and 
regulations are applied, there is no viable basis for the 
claim.

The veteran's claim cannot be viable unless the evidence 
establishes that he has a current disability that was caused 
by or was co-incident with his VA hospital care, medical or 
surgical treatment, or examination.  The presence of such a 
disability is not in itself a sufficient basis for a grant of 
benefits, but the absence of such disability necessarily 
defeats the claim.
Once a claim has been fully developed, as it has been here, 
it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's current 
disabilities were in fact the result of the VA administration 
of LSD-25 in October 1967.  The question, which must be 
answered by the Board, therefore, is whether there is a nexus 
between the veteran's diagnoses of psychological disorders 
and the administration of LSD-25.  The question is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, as discussed above, the record on appeal 
contains medical opinions that have been submitted by the 
veteran or obtained by the VA.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches... 
As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the adjudicators; ...

See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The evidence in this case is extensive, somewhat 
inconsistent, and complicated.  A considerable portion of the 
evidence weighs against the claim.  Several items of 
evidence, for example, demonstrate that the veteran had 
problems with alcohol abuse, anxiety, and depression before 
LSD was administered in 1967.  These items of evidence 
include the following:  a 1962 VA hospitalization where the 
objective examination showed tremulousness and a diagnosis of 
acute and chronic alcoholism; a March 1964 VA psychosomatic 
consultation found that the veteran had severe anxiety with 
depression; a VA hospitalization from March to June 1966 
where, among other diagnoses, the veteran reported an 
increasing fear that he was losing his mind, resulting in 
diagnoses of reactive depression with severe anxiety, mildly 
hysterical features and an inadequate personality; in August 
1967 the veteran was diagnosed by the VA examiner with a 
psychophysiologic reaction of the gastrointestinal tract.  

There are also several important items of evidence 
contemporaneous with the veteran's October 1967 treatment.  
On October 5, 1967 the veteran signed a consent form agreeing 
to participate in the investigational use of and treatment 
with LSD-25, acknowledging the risks involved.  Afterward, 
the veteran described himself as feeling drunk but indicated 
that his thinking was good; on October 23, 1967 his progress 
was noted as normal social behavior, but it was stated that 
he signed out of the hospital against medical advice.

Evidence covering the period following the October 1967 
treatment with LSD includes the following: in December 1967 
he was readmitted to the VA hospital and discussed the 
possibility of additional LSD treatment; in 1969 he was 
diagnosed with a duodenal ulcer and schizophrenic reaction; 
from 1969 through 1980 the veteran was treated for his 
psychiatric disorders.



In March 1981, the veteran complained of headaches followed 
by a visual distortion, which occurred two to three times per 
day.  He was diagnosed with an organic brain syndrome and a 
questionable temporal disorder, probably with cerebral 
cortical atrophy.

A VA examination by a staff psychiatrist in August 1983.  The 
examiner stated that there were no long-term effects of LSD 
in the veteran's case and that there was no disruption in the 
existing personality leading to a psychotic state.  The 
examiner concluded that the LSD-25 treatment in 1967 did not 
cause the veteran's injury or aggravation of his existing 
psychiatric problem.

In June 1986, the Director of the VA Mental Health and 
Behavioral Sciences Service opined that the veteran's 
clinical records showed no causal relationship between his 
LSD treatment and his current disabilities.

In November 1994, the Chief of Staff of the Wichita VA 
Medical Center reviewed the entire claims folder and stated 
that the record made it clear that the veteran had not 
suffered any injury from the use of LSD.

In July 2003, the VA received an IME, which concluded that it 
was possible that LSD-25 contributed in some way to the 
veteran's disability, but that the likelihood of such an 
event was less than 50 percent.

In essence, the aforementioned evidence stands for the 
proposition that the administration of LSD-25 is not the 
cause of the veteran's current disabilities.

There is also of record medical evidence opining and/or 
suggesting, that a causal connection exists between the 
administration of LSD-25 to the veteran and his current 
disabilities.

In January 1985, H.D.A., M.D., following a review of the 
record, stated that the progression of neuropsychiatric 
disorder from anxiety and depression-related alcohol abuse to 
organic grain syndrome, temporal lobe disorder and 
schizophrenia following exposure to LSD was strongly 
suggestive of a post-LSD syndrome.  He
also stated that a clear diagnosis would require additional 
neuropsychological testing. Later in 1985 H.D.A., M.D. added 
an addendum to his original report.  The physician opined 
that it was likely that the veteran suffered from a 
progressive disorder of the central nervous system which was 
probably related to his LSD disorder.  

In June 2002, the veteran underwent VA neurological testing.  
The examiner was not aware of cognitive research that had 
studied a single massive does of LSD, and concluded that the 
veteran's symptoms and cognitive findings appeared to be 
within expectation with known LSD side effects.  The February 
1994 and June 1995 EEGs also stated that the results could 
possibly be relate to the pharmacological effects of 
medication.  

In the statements of 1985 and 2002, the examiners did not 
clearly assert a positive relationship between the 
administration of LSD-25 and the veteran's current 
disabilities.  Instead, these statements adopt a speculative 
tone and suggest that there "may" be a relationship or that 
there is a "possibility" of a relationship.  Such a 
statement is speculative and inconclusive in nature and as 
such cannot support a § 1151 claim.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The statement of 1985 was supplemented with 
references to a probable relation to LSD, but, even with the 
supplement, the statement was speculative and inconclusive in 
nature.  Id. Thus, relatively limited weight is given to the 
reports of 1985 and 2002.

Several other items of evidence, although positive, provide 
only very limited support for the appellant's claim.  H.D.A., 
M.D., noted that the development of temporal lobe epilepsy in 
LSD users was not uncommon.  However, In June 1986, a VA 
Director of Neurology Service noted that there was no real 
evidence of record that the veteran had epilepsy.  Therefore, 
the question of whether any seizure disorder was related to 
LSD exposure was rendered moot, since there was no indication 
the veteran suffered from seizures.  Similarly, articles 
submitted by the veteran from the American Medical 
Association are not probative evidence.  These articles 
suggest that psychedelic drugs such as LSD usually cause 
hallucinations, that long-term side effects may cause 
irresponsible behavior, and that a single dose may result in 
long-term psychological upset, cause "flashbacks" and may 
act as a trigger in those predisposed to mental illness.  
However, they do not specifically relate to the veteran's 
particular case and in particular do not contain any analysis 
regarding the veteran's LSD dose estimate and possible 
relationship to his current conditions. Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, as discussed by the Board 
above, the Court has held that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert, supra; see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The statements submitted by R.E.S., Ph.D., B.D.T., M.D. in 
1985 and the VA examiner in 1994 were based on statements 
supplied by the veteran as to his perceived aftereffects of 
LSD-25.  See e.g. Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

To the extent that the veteran and his wife are attempting to 
provide a causal relationship between the administration of 
LSD-25 and the veteran's current disabilities, it is well-
established that an opinion of a person or persons without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2004)  [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements or opinions]. 

In August 2002, the veteran's VA treating physician reviewed 
the veteran's records back to the 1960s.  The examiner opined 
that "[t]his patient has not consumed alcohol in years and 
while he continues to have some symptoms of anxiety and 
depression, his principle diagnosis is HPPD which, was 
directly caused by LSD treatment in October 1967..."  The 
Board finds that the August 2002 VA medical opinion is not as 
persuasive as the medical opinions dated November 1994 and 
July 2003, as it is conclusory and does not include the 
detailed, cogent reasoning that is found in the in the 1994 
and July 2003 opinions.  As is true with any piece of 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Winsett v. West, 11 Vet. App. 420 (1998) 
(Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  Also, the 
Court has rejected the "treating physician rule," which holds 
that opinions of a claimant's treating physician are entitled 
to greater weight than opinions from medical experts who have 
not treated a claimant. 

In short, based on the medical and other evidence of record, 
the Board has concluded that the administration of LSD-25 by 
the VA in October 1967 is not related to the veteran's 
current disabilities.  Despite the presence of some evidence 
supporting the veteran's claim, there is a clear 
preponderance of evidence against the claim.  The IME of 2003 
is highly persuasive, as it is the opinion of an independent 
expert who reviewed the entire record.  Furthermore, the 
independent expert's opinion is thorough and includes cogent 
reasoning in support of its conclusions.  The independent 
expert, for example, reviewed the extensive medical reports 
referencing the veteran's use of alcohol, as well as his long 
history of anxiety and depression.  The independent expert 
also examined the reports contemporaneous to the 1967 LSD 
treatment and found that there were no unusual responses at 
that time.  It is also noteworthy that the independent 
expert's opinion is consistent the detailed assessments of 
physicians, such as the VA physicians who filed reports in 
1983, 1986, and 1994, all of which found no connection 
between the LSD treatment and the veteran's disability.  As a 
clear preponderance of the evidence supports a finding that 
there is no connection between the veteran's psychiatric 
disorders and the VA treatment of October 1967, the claim 
must be denied.


ORDER


Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


